EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s representative HICKS, JARROD on 01 Jun 2021.

The claims have been amended as follows:
In reference to claim 1, the claim should read: 
“A method of receiving a slider setting selection, the method comprising:
displaying an image;
displaying a slider tool for performing an operation on the image;
displaying a plurality of thumbnail images of the image at a plurality of locations overlaid along the slider tool, each thumbnail image being overlaid at a different location of the plurality of locations that corresponds to a different particular setting within a continuous range of settings for the slider tool, wherein each thumbnail image represents a preview of the operation applied to the image based on the different particular setting of the slider tool at the location of the thumbnail image; 
receiving selection of a setting from the continuous range of settings for the slider tool to obtain a selected setting; and
responsive to receiving selection of the setting for the slider tool: 
determining a particular setting of the different settings that is associated with a particular thumbnail image of the plurality of thumbnail images that is closest to the selected setting;

displaying an indicator overlaid on the slider tool at the selected setting from the continuous range of settings for the slider tool; 
highlighting the particular thumbnail image of the plurality of thumbnail images; and
continuing to highlight the particular thumbnail image as the indicator is moved until the selected setting is closer to another setting of the different settings associated with a second thumbnail image of the plurality of thumbnail images.”

In reference to claim 6, the claim should read: 
“The method as recited in claim 1, wherein the plurality of locations are positioned along a curved line.”

In reference to claim 8, the claim should read: 
“A non-transitory machine readable medium storing a program which when executed by at least one processing unit provides a graphical user interface (GUI) for an image editing application, the program comprising sets of instructions for: 
displaying an image;
displaying a slider tool for performing an operation on the image;
displaying a plurality of thumbnail images of the image at a plurality of locations overlaid along the slider tool, each thumbnail image being overlaid at a different location of the plurality of locations that corresponds to a different setting within a continuous range of settings for the slider tool, wherein each thumbnail image represents a preview of the operation applied to the image based on the different setting of the slider tool at the location of the thumbnail image; 

responsive to receiving selection of the setting for the slider tool: 
determining a particular setting of the different settings that is associated with a particular thumbnail image of the plurality of thumbnail images that is closest to the selected setting;
performing the operation on the image using the selected setting, wherein displaying the slider tool comprises: 
displaying an indicator overlaid on the slider tool at the selected setting from the continuous range of settings for the slider tool; 
highlighting the particular thumbnail image of the plurality of thumbnail images; and
continuing to highlight the particular thumbnail image as the indicator is moved until the selected setting is closer to another setting of the different settings associated with a second thumbnail image of the plurality of thumbnail images.”

In reference to claim 13, the claim should read: 
“The non-transitory machine readable medium as recited in claim 8, wherein the plurality of locations are positioned along a curved line.”

In reference to claim 15, the claim should read: 
“A system for providing a graphical user interface (GUI) for an image editing application, the system comprising: 
at least one processing unit; and

displaying an image;
displaying a slider tool for performing an operation on the image;
displaying a plurality of thumbnail images of the image at a plurality of locations overlaid along the slider tool, each thumbnail image being overlaid at a different location of the plurality of locations that corresponds to a different setting within a continuous range of settings for the slider tool, wherein each thumbnail image represents a preview of the operation applied to the image based on the different setting of the slider tool at the location of the thumbnail image; 
receiving selection of a setting from the continuous range of settings for the slider tool to obtain a selected setting; and
responsive to receiving selection of the setting for the slider tool: 
determining a particular setting of the different settings that is associated with a particular thumbnail image of the plurality of thumbnail images that is closest to the selected setting;
performing the operation on the image using the selected setting,
wherein displaying the slider tool comprises: 
displaying an indicator overlaid on the slider tool at the selected setting from the continuous range of settings for the slider tool; 
highlighting the particular thumbnail image of the plurality of thumbnail images; and
continuing to highlight the particular thumbnail image as the indicator is moved until the selected setting is closer to another setting of the different settings associated with a second thumbnail image of the plurality of thumbnail images.”


“The system as recited in claim 15, wherein the plurality of locations are positioned along a straight line.”

In light of these amendments, Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The examiner has carefully considered the independent claims 1, 8, and 15. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the amended claims 1, 8, and 15:

“displaying a plurality of thumbnail images of the image at a plurality of locations overlaid along the slider tool, each thumbnail image being overlaid at a different location of the plurality of locations that corresponds to a different particular setting within a continuous range of settings for the slider tool, wherein each thumbnail image represents a preview of the operation applied to the image based on the different particular setting of the slider tool at the location of the thumbnail image; 
receiving selection of a setting from the continuous range of settings for the slider tool to obtain a selected setting; and
responsive to receiving selection of the setting for the slider tool: 
determining a particular setting of the different settings that is associated with a particular thumbnail image of the plurality of thumbnail images that is closest to the selected setting;

displaying an indicator overlaid on the slider tool at the selected setting from the continuous range of settings for the slider tool; and 
highlighting the particular thumbnail image of the plurality of thumbnail images; and
continuing to highlight the particular thumbnail image as the indicator is moved until the selected setting is closer to another setting of the different settings associated with a second thumbnail image of the plurality of thumbnail images”

These limitations, in specific combinations as recited in the independent claims 1, 8, and 15, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173